Citation Nr: 0418848	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-04 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for postoperative residuals of a right shoulder labral tear 
with arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1990 to 
December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDING OF FACT

The veteran's right shoulder disability is manifested by pain 
on use and fatigue and results in the limitation of the right 
arm slightly higher than shoulder level.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for a 
service-connected right shoulder disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45. 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5201, 5202, 5203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's November 2002 Development Request and 
July 2003 Remand, the veteran's medical records for treatment 
of a right shoulder disorder during the period from December 
1999 to November 2002 were obtained from Cleveland VAMC.  In 
addition, the veteran was afforded a VA examination to 
ascertain the severity of his right shoulder disorder.  
Following completion of the above-ordered development, the 
record was reviewed by the RO and the veteran and his 
representative were furnished a supplemental statement of the 
case.  Based on the foregoing, the Board finds that the RO 
complied with the Board's July 2003 Remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Because the veteran filed a notice of disagreement as to the 
rating assigned to his service-connected right shoulder 
disability within one year of receiving notice of the 
original grant of service connection, the increased rating 
claim is considered to be a "downstream" issue from the 
original grant of service connection.  In December 2003, the 
VA General Counsel promulgated an advisory opinion holding 
that separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claims involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In this case, the veteran was not provided with the 
type of specific notice required by the Court of Appeals for 
Veteran's Claims in Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) and Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004), prior to the RO's 
grant of service connection in October 2000.  This lack of 
notice is not surprising since this grant was implemented 
prior to the passage of the VCAA and prior to the Court's 
holdings in Quartuccio and Pelegrini.  In the absence of such 
prior notice, the Board interprets the General Counsel's 
opinion as requiring current notice as to the VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claims for increased disability 
ratings prior to further adjudication of the veteran's 
appeals.

The Board finds that although, in this veteran's case, the 
requirements of the VCAA have not been met, the veteran is 
not prejudiced by the determinations made because the October 
2000 rating decision which granted service connection for 
these disabilities coupled with the April 2002 statement of 
the case (SOC) properly provided notice regarding the 
"downstream" issue of increased rating prior to the 
readjudication of the veteran's claim and the issuance of a 
supplemental statement of the case (SSOC) in February 2004.  

The record also reflects that, throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
information and records adequately identified by the veteran.  
Specifically, VA has associated with the claims file the 
veteran's service medical records, as well as VA medical 
records and reports.  In addition, the veteran was afforded a 
VA medical examination to ascertain the severity of his 
service-connected disability.  All things considered, the 
facts relevant to this appeal have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA.
  
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his service-connected disability, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 
119 (1999).

In October 2000 the RO granted service connection for 
postoperative residuals of a right shoulder labral tear with 
arthritis and assigned the current 10 percent rating, 
effective December 20, 1999.  The veteran's service-connected 
right shoulder disability is currently evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5201-5010.

Diagnostic Code 5010 provides that arthritis that is due to 
trauma and substantiated by x-rays shall be rated as 
degenerative arthritis under Diagnostic Code 5003. Diagnostic 
Code 5003 provides that degenerative arthritis established by 
x-ray findings shall be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  

Under Diagnostic Code 5201, a 20 percent rating is assigned 
when there is limitation of motion of the arm to shoulder 
level or where there is limitation of motion of the minor arm 
to midway between side and shoulder level.  A 30 percent 
rating is assigned where there is limitation of motion of the 
major arm to midway between side and shoulder level or where 
there is limitation of the motion of the minor arm to 25 
degrees from the side.  A 40 percent rating is assigned where 
there is limitation of the motion of the major arm to 25 
degrees from the side.

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation. 38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5202 provides a 20 percent evaluation where 
there is recurrent dislocation of the humerus at the 
scapulohumeral joint with infrequent episodes and guarding of 
movements only at shoulder level or where there is malunion 
of the humerus with moderate deformity.

Under the provisions of Diagnostic Code 5203 a maximum 20 
percent evaluation is provided where there is dislocation of 
the clavicle or scapula or where there is nonunion of the 
clavicle or scapula with loose movement.

The Board notes that the March 2000 VA examination report 
verified x-ray evidence of early minimal degenerative changes 
of the right shoulder joints.  Physical examination of the 
veteran revealed abduction and flexion to 150 degrees and 
inferior and external rotation to 90 degrees.  The January 
2004 VA examination report verified x-ray evidence of 
deformity and irregularity and narrowing of the distal end of 
the right clavicle with associated minimal degenerative 
arthritic changes and moderate degenerative arthritic changes 
of the right shoulder joint.  Physical examination of the 
veteran revealed abduction and flexion to 130 degrees, 
external rotation to 80 degrees, and internal rotation to 60 
degrees with pain at the extremes.  

While 130 degrees abduction and flexion may fall short of 
that required for a 20  percent rating under Diagnostic Code 
5201, in that it does not specifically equal limitation of 
motion of the right arm to shoulder level, the Board must 
also consider 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 
Vet. App. 202 (1995) when rating the veteran's right shoulder 
disability.  In this regard, the Board observes that the 
January 2004 VA examiner noted that the veteran has right arm 
pain on use.  Fatigue has also been described as a problem 
for the veteran as he has difficulty doing heavy work and 
overhead-type activities required by his job as a mechanic.  
As such, the Board finds that the veteran's right shoulder 
disability more closely approximates limitation of motion of 
the right arm to shoulder level and thus warrants a rating of 
20 percent.

A review of the claims file reveals that none of the x-ray or 
other examinations have revealed fibrous union of the 
humerus.  As such, the veteran does not meet the criteria for 
an evaluation in excess of 20 percent under Diagnostic Code 
5202. Further, as a 20 percent evaluation is the highest 
evaluation available under Diagnostic Code 5203, there is no 
basis on which to grant a higher than 20 percent evaluation 
under that provision.  Finally, even when considering the 
veteran's right arm pain and weakness (i.e., 38 C.F.R. §§ 
4.40, 4.45, and DeLuca), limitation of motion of the right 
arm to 25 degrees from the side has not been shown or 
approximated so as to warrant a 30 percent rating under 
Diagnostic Code 5201. 

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule and, as discussed above, 
has resolved any doubt in the veteran's favor in finding 
entitlement to an increased 20 percent rating for the 
veteran's right shoulder disability.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's right shoulder disability has resulted in 
frequent hospitalizations or caused a marked interference in 
the veteran's employment as a mechanic.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).

  
ORDER

Entitlement to a 20 percent rating for postoperative 
residuals of a right shoulder labral tear with arthritis is 
allowed, subject to the controlling laws and regulations 
governing the payment of monetary awards.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



